McKENNAN, Circuit Judge
(after stating the facts). The liability of the respondent depends upon whether there was a sufficient delivery of the skins in question to the libellant. It is clearly shown that they were not actually received by him. They were discharged from the vessel on the wharf at which she was moored, and of this the libellant had due notice, because he was at the wharf on the second day on which the ship was being unloaded to identify and remove his portion of the cargo. They were not, however, placed on the wharf by themselves or separately from other cargo of like character, but were mingled with other lots -of goat skins discharged at the same time and consigned to other persons. Was there then a legal delivery of his skins to the libellant? I think not. The ship's duty was not fully performed by merely depositing the libellant’s goods on the usual wharf; they must be there placed separate and apart from the residue of the cargo, so that they may thus be open to inspection and conveniently accessible to the owner and timely notice be given to him. .Failure to observe eitherof these conditions will not absolve the ship from liability for the loss of thegoods. The rule is thus concisely and accurately stated in Redmond v. Liverpool, New York & P. Steamboat Co.. 46 N. Y. 584: “A mere deposit of the goods by the respondents on their own wharf, without acceptance by the consignee, not separated and set apart from the residue of the cargo, and without a reasonable opportunity and time for their removal, does not discharge the respondents, and they remain at the risk of the carriers.” In The Eddy, 5 Wall. [72 U. S.] 495, Mr. Justice Clifford employs substantially the same language in defining the duty of a carrier by water in discharging his cargo not accepted by the consignee. The libellant's skins were improperly mixed on the wharf in the process of unloading with the skins of other •consignees, and when on, the day after the ■discharge of the cargo commenced the libel-lant applied at the wharf for his skins those in question could not be found, but had been removed by some one else without his sanction. By reason then of this improper intermixture of the cargo there was no sufficient delivery of the libellant's goods, and the ship still remained under its obligation to deliver them to their true owner, and it is not relieved therefrom by their removal and appropriation by a stranger, whether by fraud or mistake. The Thames, 14 Wall. [81 U. S.] 107.
Decree for libellant for $1,020.22, with interest from June 2, 1877. and costs in both courts.